Case 20-13660-amc           Doc 7   Filed 09/11/20 Entered 09/11/20 14:23:58         Desc Main
                                    Document      Page 1 of 1

                             UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                       September 11, 2020

To:
BRAD J. SADEK
Sadek and Cooper
1315 Walnut Street
Suite 502
Philadelphia, PA 19107


                                       In re: Lung G Li
                                       Bankruptcy No. 20-13660-amc
                                       Adversary No.
                                       Chapter 13

             Re Fee Amount Due $310

The above document(s) were filed in this office on September 11, 2020. Please be advised that
the filing fee has not been received as required pursuant to the Federal Rules of Bankruptcy
Procedure and/or the Local Rules of this court.

                  (xx)    Voluntary Petition
                  ()      Adversary Proceeding
                  ()      $31.00 Filing Fee for Amendments
                  ()      $25.00 Claims Transfer Fee
                  ()      Motion Filing Fee

Please submit the payment(s) within seven (7) days from the date of this notice as required by
the courts standing order Misc. No. Order 15-3008REF. If the delinquency is not paid, this
matter will be referred to the Chief Judge.

                                       Timothy B. McGrath
                                       Clerk



                                       By: Jeanette Gilmore
                                        Deputy Clerk




Fee Notice
(11/26/18)
